I agree with the opinion of Judge Henderson, except that portion which reverses the case on the court's charge limiting the testimony introduced by the State showing that appellant had assisted in running off from the court, Nell Long, one of the main State's witnesses. The opinion says this testimony was admissible, but there should not have been any limitation of its consideration by the jury in the charge of the court. I am at a loss to know how a limitation of evidence to one or more specific purposes could have injured the rights of appellant, in view of the fact that *Page 588 
without such limitation in the court's charge, the jury could have considered said testimony for any and all purposes: not only for the purpose for which the court limited the testimony, but for any other purpose that the caprice of the jury might have suggested. If article 723, Code Criminal Procedure, whrein it provides that no case shall be reversed upon erroneous charge, unless such error was calculated to injure the rights of the defendant, — is not a meaningless phrase, then the charge under consideration certainly comes with the purview of said statute. I do not understand how the limitation of this testimony in the charge to the one purpose could have injured the rights of appellant. As I view it, this charge is the same as that approved by this court in Morrison v. State, 40 Tex.Crim. Rep..